DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive. Applicant argues on page 5 that Kobayashi does not disclose “the monitor apparatus is configured to determine a first distance between the point on the coordinate system and a center of the circle, determine a film thickness from the impedance component and correct the determined film thickness using the determined first distance”.  The Examiner respectfully disagrees.  The Examiner notes that these are to device claims.  The Applicant needs to claim the structure that allows the the monitor apparatus to perform in such a manner.  How is the monitor structurally configured in order to accomplish this?  The “configured to” language does not give rise to the structure of the monitor apparatus and merely tells one of ordinary skill what it can potentially do.  Examiner notes that a table could be configured to be an arm rest if slid close enough to an armless chair.  It seems that the performance of the monitor apparatus is more algorithm based rather than structurally based.  The Examiner takes the position the rejection is proper.
	The double patenting rejection of July 27, 2022 is maintained due to lack of a terminal disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/504,905 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, 16/504,905 (claim 1) discloses a polishing apparatus comprising: a rotatable polishing table configured to hold a polishing pad having a polishing surface; a top ring configured to press a substrate to be polished against the polishing surface and can polish a conductive film on the substrate; an eddy current sensor disposed in the polishing table; and a monitoring apparatus configured to monitor a film thickness of the conductive film based on an output of the eddy current sensor, wherein the output of the eddy current sensor includes an impedance component, when a resistance component and a reactance component of the impedance component are associated with respective axes of a coordinate system having two orthogonal coordinate axes, at least some points on the coordinate system corresponding to the impedance component form at least a part of a circle, and the monitoring apparatus is configured to determines a first distance between the point on the coordinate system and a center of the circle, determines a film thickness from the impedance component and can correct the determined film thickness using the determined first distance.
	In regards to claim 2, 16/504,905 (claim 1) discloses wherein the monitoring apparatus is configured to perform the correction using a predetermined correction coefficient in accordance with the first distance.
	In regards to claim 3, 16/504,905 (claim 1) discloses wherein the monitoring apparatus is configured to perform the correction on the film thickness obtained in a peripheral part of the substrate.
	In regards to claim 5, 16/504,905 (claim 4) discloses a temperature sensor configured to directly or indirectly measure a temperature of the substrate under polishing; and a temperature correction unit configured to further correct the corrected film thickness using the measured temperature.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobyashi et al. (Kobayashi) (CN 1972780 A).
	In regards to claim 1,  Kobayashi (Figs. 1-9, 11-19, 25-35 and associated text) discloses  polishing apparatus (Figs. 1, 2, 32, 34) comprising: a rotatable polishing table (items 18, 19) configured to hold a polishing pad having a polishing surface; a top ring (items 20 or 26) configured to press a substrate (wafer, substrate, chuck, item 65) to be polished against the polishing surface and can polish a conductive film on the substrate; an eddy current sensor (item 52) disposed in the polishing table; and a monitoring apparatus (item 53) configured to monitor a film thickness of the conductive film based on an output of the eddy current sensor (item 52), wherein the output of the eddy current sensor (item 52) includes an impedance component, when a resistance component and a reactance component of the impedance component are associated with respective axes of a coordinate system having two orthogonal coordinate axes, at least some points on the coordinate system corresponding to the impedance component form at least a part of a circle, and the monitoring apparatus (item 53) is configured to determine a first distance between the point on the coordinate system and a center of the circle, determines a film thickness from the impedance component and can correct the determined film thickness using the determined first distance.  Examiner notes the some of the claim language is functional/intended use language. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Mashim, 2 USPQ2d 1647 (1987)).  Applicant needs to claim the structure that gives rise to these characteristics.  This holds true for the claims below as well.
	In regards to claim 2,  Kobayashi (Figs. 1-9, 11-19, 25-35 and associated text) discloses wherein the monitoring apparatus (item 53) is configured to perform the correction using a predetermined correction coefficient in accordance with the first distance.
	In regards to claim 3,  Kobayashi (Figs. 1-9, 11-19, 25-35 and associated text) discloses wherein the monitoring apparatus (item 53) is configured to perform the correction on the film thickness obtained in a peripheral part of the substrate.
	In regards to claim 4,  Kobayashi (Figs. 1-9, 11-19, 25-35 and associated text) discloses wherein the monitoring apparatus (item 53) is configured to determine a second distance corresponding to a radius of the circle and performs the correction using the first distance and the second distance.
	In regards to claim 5,  Kobayashi (Figs. 1-9, 11-19, 25-35 and associated text) discloses a temperature sensor (item 408) configured to directly or indirectly measure a temperature of the substrate under polishing; and a temperature correction unit (not shown, but mentioned) configured to further correct the corrected film thickness using the measured temperature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 3, 2022